 

 

 

ye
a

|
samt?

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case F HL E E

AUG 22 2019

 

UNITED STATES DISTRICT COURT

CLERK, U.S. SISTRICT COU
SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN DISTRICT OF ¢ APOGNLA

    
 

  

 

UNITED STATES OF AMERICA JUDGMENT IN A Cl
Vv (For Offenses Committed On or After November 1, 1987)

JUAN MIGUEL CAMPOS-PAYAN (1)
Case Number: 3:18-CR-04276-WQH

Serena Premjee, Fed Def Inc.,
Defendant’s Attorney

USM Number 15765208

L] -
THE DEFENDANT:
pleaded guilty to count(s) one of the Indictment

L-] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s}, which involve the following offense(s):

Title and Section / Nature of Offense Count

8:1325 - Attempted Unlawful Entry By An Alien (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

[1 The defendant has been found not guilty on count(s)

 

|] Count remaining is dismissed on the motion of the United States.

 

>] Assessment: $100.00

(J JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22.

I No fine C1 Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 21,2019

Date of Imposition of Sente:

  
 
  

 

 

HON-WILLIAM Q. HAYES
UNITED STATES DISTRICT JUDGE

 

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JUAN MIGUEL CAMPOS-PAYAN (1) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-04276-WQH

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
18 months as to count 1.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Oat AM. on

 

 

C1 as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

L] on or before

O asnotified by the United States Marshal.

CL] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-04276-WQH
